Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anirudh Lakhan Sukhu appeals the district court’s order dismissing his petition for a writ of mandamus for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sukhu v. United States, Nos. 1:15-cv-00120-WDQ; 1:08-cr-00557-WD (D.Md. Jan. 29, 2015). We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presénted in the materials before this court and ar*329gument would not aid the decisional process.

AFFIRMED.